JUDGMENT
Per Curiam
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed December 10, 2015, be affirmed. The Department of Labor’s release of the Conciliation Agreement on appeal has mooted appellant’s claim under the Freedom of Information Act. See Crooker v. Dep’t of State, 628 F.2d 9, 10 (D.C. Cir. 1980) (per curiam). Moreover, the district court correctly dismissed appellant’s Title VII claim for failure to exhaust administrative remedies. Because appellant made no attempt at exhaustion, timely or otherwise, the doctrine of equitable tolling is not applicable here. See Dyson v. District of Columbia, 710 F.3d 415, 422 (D.C. Cir. 2013); Phillips v. Heine, 984 F.2d 489, 492 (D.C. Cir. 1993).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.